Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
Dusti Kenne Lee, Appellant
No. 06-13-00003-CR	v.
State of Texas, Appellee

Appeal from the 102nd District Court of Bowie County, Texas (Tr. Ct. No. 12F0202-102).  Opinion delivered by Justice Carter, Chief Justice Morriss and Justice Moseley participating.



As stated in the Court's opinion of this date, we find no error in the judgment of the court below.  We affirm the judgment of the trial court.
We note that the appellant, Dusti Kenne Lee, has adequately indicated her inability to pay costs of appeal.  Therefore, we waive payment of costs.

RENDERED NOVEMBER 22, 2013
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk